***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-11-0000451
                                                              21-MAY-2013
                                                              01:08 PM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                    vs.

          LISA ANN PALI, Petitioner/Defendant-Appellant.


                          NO. SCWC-11-0000451

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-11-0000451; CR. NO. 05-1-0366(2))

                              May 21, 2013

    ACOBA, MCKENNA, and POLLACK JJ., WITH RECKTENWALD, C.J.,
    CONCURRING AND DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                  OPINION OF THE COURT BY ACOBA, J.

          We hold that for the purposes of expungement of a drug

conviction, Hawai#i Revised Statutes (HRS) § 706-622.5(4) (Supp.
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

2004),1 the requirement that a defendant sentenced to probation

under HRS § 706-622.5(1)2 has “complied with other terms and


     1
           HRS § 706-622.5(4) provides in relevant part:

                 (4) The court, upon written application from a
           person sentenced under this part, shall issue a court
           order to expunge the record of conviction for that
           particular offense; provided that a person has
           successfully completed the substance abuse treatment
           program and complied with other terms and conditions
           of probation. A person sentenced to probation under
           this section shall be eligible for one time only for
           expungement under this subsection.

     (Emphases added.)

     2
           HRS § 706-622.5(1) states:

                 (1) Notwithstanding section 706-620(3), a person
           convicted for the first or second time for any offense
           under section 329-43.5 involving the possession or use
           of drug paraphernalia or any felony offense under part
           IV of chapter 712 involving the possession or use of
           any dangerous drug, detrimental drug, harmful drug,
           intoxicating compound, marijuana, or marijuana
           concentrate, as defined in section 712-1240, but not
           including any offense under part IV of chapter 712
           involving the distribution or manufacture of any such
           drugs or substances and not including any
           methamphetamine trafficking offenses under sections
           712-1240.7 and 712-1240.8, is eligible to be sentenced
           to probation under subsection (2) if the person meets
           the following criteria:
                 (a) The court has determined that the person is
                 nonviolent after reviewing the person's criminal
                 history, the factual circumstances of the
                 offense for which the person is being sentenced,
                 and any other relevant information;
                 (b) The person has been assessed by a certified
                 substance abuse counselor to be in need of
                 substance abuse treatment due to dependency or
                 abuse under the applicable Diagnostic and
                 Statistical Manual and Addiction Severity Index;
                 and
                 (c) Except for those persons directed to
                 substance abuse treatment under the supervision
                 of the drug court, the person presents a
                 proposal to receive substance abuse treatment in
                 accordance with the treatment plan prepared by a
                 certified substance abuse counselor through a
                 substance abuse treatment program that includes
                 an identified source of payment for the
                 treatment program.
                                                                (continued...)

                                        2
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

conditions” is satisfied if the defendant has completed his or

her probationary term and has been discharged from probation.

Because the Circuit Court of the Second Circuit (the court)3 held

to the contrary, we vacate the July 26, 2012 judgment by the

Intermediate Court of Appeals (ICA)4 affirming the court’s

May 11, 2011 order denying the January 31, 2011 Motion for an

Order of Expungement (Motion) filed by Petitioner/Defendant-

Appellant Lisa Ann Pali (Petitioner), and also vacate the

aforesaid order.

                                      I.

            On December 29, 2005, Petitioner was sentenced to a

five-year term of probation for the offenses of Promoting a

Dangerous Drug in the Third Degree, HRS § 712-1243(1) (1993)5 and

Prohibited Acts Related to Drug Paraphernalia, HRS § 329-43.5(a)

(1993).6    The probationary sentence was granted to Petitioner as


      2
        (...continued)
(Emphases added.)

      3
            The Honorable Shackley F. Raffetto presided.

      4
             The Summary Disposition Order (SDO) was filed on June 29, 2012 by
Chief Judge Craig H. Nakamura and Associate Judges Daniel R. Foley and Alexa
D.M. Fujise.

      5
            HRS § 712-1243(1) states that, “[a] person commits the offense of
promoting a dangerous drug in the third degree if the person knowingly
possesses any dangerous drug in any amount.”

      6
            HRS   § 329-43.5(a) states:

                  It is unlawful for any person to use, or to
            possess with intent to use, drug paraphernalia to
            plan, propagate, cultivate, grow, harvest,
            manufacture, compound, convert, produce, process,
                                                                (continued...)

                                          3
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

a “first time drug offender” pursuant to HRS § 706-622.5.              The

purpose of HRS § 706-622.5 is “to promote treatment of nonviolent

substance abuse offenders, rather than [imposing] incarceration,

as being in the best interests of the individual and the

community at large[,]” in order to reduce recidivism.              Conf.

Comm. Rep. No. 96-02, in 2002 Senate Journal, at 986, in 2002

House Journal, at 1796.       The Judgment, Conviction and Probation

Sentence, filed by the court on December 29, 2005, included the

following “Terms and Conditions of Probation”:
           1.     You must not commit another federal or state crime
                  during the term of probation;
                  . . . .
           5.     You must notify a probation officer promptly if
                  arrested or questioned by a law enforcement officer[.]
                  . . . .

Also, the Judgment, Conviction and Probation Sentence contained a

number of “Special Terms and Conditions,” including that

Petitioner “must not possess, use, or consume any alcohol,

unprescribed or illegal drug nor possess any drug-related

paraphernalia.”

           On January 24, 2011, after the conclusion of

Petitioner’s probation period, the Adult Client Services Branch




     6
      (...continued)
           prepare, test, analyze, pack, repack, store, contain,
           conceal, inject, ingest, inhale, or otherwise
           introduce into the human body a controlled substance
           in violation of this chapter. Any person who violates
           this section is guilty of a class C felony and upon
           conviction may be imprisoned pursuant to section 706-
           660 and, if appropriate as provided in 706-641, fined
           pursuant to section 706-640.

                                      4
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

(probation department) filed a Certificate of Discharge

(Certificate), providing in relevant part as follows:
          Wherefore, having completed the period of probation on
          December 28, 2010, [Petitioner] shall be relieved of any
          obligations imposed by the order of the court and shall have
          satisfied the disposition of the court except as to any
          action to collect unpaid fines, restitution, attorney’s
          fees, costs, or interest (HRS [§] 706-630); thereby, is
          restored to such rights deprived pursuant to Section 831-2
          of the [HRS].

(Emphases added) (original emphasis omitted).          On January 31,

2011, Petitioner filed her Motion.        On February 8, 2011,

Respondent/Plaintiff-Appellee State of Hawai#i (Respondent) filed

its Statement of Opposition to the Motion (Statement of

Opposition).    The Statement of Opposition included a discussion

of Petitioner’s criminal history during the probationary period

and stated that Petitioner was convicted of Theft in the Fourth

Degree on November 8, 2006, Operating a Vehicle Under the

Influence of an Intoxicant (OVUII) on March 7, 2007, Criminal

Contempt of Court on May 3, 2007, and Driving Without a License

on May 29, 2008 and again on December 15, 2009.

          The Statement of Opposition also noted that Petitioner

had not presented documentation to aid the court in assessing

Petitioner’s completion of a substance abuse treatment program.

On February 9, 2011, Petitioner filed an Addendum to her Motion

(Addendum).    This Addendum provided certificates indicating

Petitioner’s completion of several substance abuse treatment

programs, but did not address Petitioner’s criminal history.


                                     5
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

           The court held an initial hearing on February 10, 2011

with respect to Petitioner’s Motion.        During the hearing, the

court raised the issue of Petitioner’s prior convictions,

stating, “I’m just telling you right now it doesn’t look like

[Petitioner] deserves an expungement because of these convictions

. . . .   I don’t know if she told probation -- even if she told

them.”    Following this statement, the court asked defense counsel

if she wanted more time, apparently to check with Petitioner’s

probation officer and to prepare a response to the judge’s

remarks regarding the prior convictions.         She answered in the

affirmative and the judge granted a continuance.

           On April 18, 2011, Petitioner filed a “Memo in Support

of Motion for An Order of Expungement Pursuant to HRS § 706-

622.5(4)” (Memo in Support).       The Memo in Support stated, inter

alia, that Petitioner had successfully completed three substance

abuse programs, complied with the other terms and conditions of

probation, and her “conviction[] should be expunged.”
           [P]er her Probation Officer [], [Petitioner] has in fact
           complied with the “other terms and conditions” of her
           probation. This despite [Petitioner’s] conviction for Theft
           4 (where she was considered an accomplice to her daughter
           because they came into the store together), her [OVUII]
           (based on a relapse after finishing [a drug abuse treatment
           program] at Malama in 2006) when she was starting Family
           Court Drug Court after the [OVUII] as well as participating
           in The Shelter’s Relapse Prevention Program after the
           [OVUII], and because she was getting Dual Diagnosis
           treatment based on Mental Health and Drug addiction issues,
           [Petitioner’s probation officer] still believes [Petitioner]
           has successfully complied with the other terms and
           conditions of her probation and thus discharged [Petitioner]
           from Probation, with [Petitioner’s probation officer]’s
           supervisor’s approval.
                 [Petitioner’s probation officer] is proud of


                                     6
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

          [Petitioner] and related that [Petitioner] continues to
          attend AA/NA and is a mentor for other Family Court Drug
          Court clients. [Petitioner’s probation officer] also
          relates that while on probation to date, [Petitioner] is
          trying to adopt her granddaughter and cannot do so if she
          has a felony conviction.
                As the law under HRS § 706-622.5 speaks to complying
          with “other terms and conditions” of probation and as in her
          probation officer’s opinion and recommendation that
          [Petitioner] has complied with the other terms and
          conditions to her satisfaction, [Petitioner’s] felony
          convictions should be expunged at this time.

(Emphases added.)

          The court continued with the hearing on Petitioner’s

Motion on April 21, 2011.      On that date, Petitioner’s counsel

stated, “I don’t have anything further to add to my [Memo in

Support].”   The court proceeded to deny the Motion:
                THE COURT: . . . . Well, after reviewing this
          matter, it is quite clear that [Petitioner] was
          convicted of one, two, three, four crimes including
          driving under the influence of an intoxicant and twice
          driving without a license while she was on probation.
                [HRS § 706-622.5(4)] requires that she have
          completed her substance abuse treatment and complied
          with other terms and conditions of her probation, and
          not committing another crime is clearly a condition of
          the probation. So it’s the [c]ourt’s view that she
          hasn’t qualified under the statute for the relief
          requested. So I’m going to deny the motion.

(Emphases added.)    The court thus concluded that Petitioner did

not qualify for expungement of her felony convictions because, in

committing other crimes during her probationary period, she had

violated a term of her probation.

                                    II.

                                     A.

          Pertinent to the Application, Petitioner argued in her

Opening Brief to the ICA that the court (1) erred in denying her


                                     7
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

Motion because its “hyper-technical” interpretation of HRS § 706-

622.5(4) disregarded legislative intent and HRS § 706-630 (Supp.

1998),7 a statute that provides the procedure for terminating a

defendant’s probation obligations; (2) violated her due process

rights because it decided that she was in violation of a term and

condition of her probation after she had been discharged from

probation; (3) lacked jurisdiction to modify her original

probation sentence after her discharge, which in effect, it did

when the court concluded that Petitioner had violated a term and

condition of probation; and (4) incorrectly found that she had

been convicted of multiple crimes during her period of probation,

because that finding was not supported by substantial evidence.8

                                      B.

            In its Answering Brief to the ICA, Respondent did not

contest expungement.      Rather, Respondent stated (1) that the

court had jurisdiction to hear Petitioner’s Motion because such a

motion can be made before or after the term of probation is



      7
            HRS § 706-630 states:

                  Discharge of defendant. Upon the termination of
            the period of the probation or the earlier discharge
            of the defendant, the defendant shall be relieved of
            any obligations imposed by the order of the court and
            shall have satisfied the disposition of the court,
            except as to any action under this chapter to collect
            unpaid fines, restitution, attorney’s fees, costs, or
            interest.

(Emphasis added.)

      8
            In light of our disposition, we need not decide this question.

                                      8
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

completed, and (2) that the court did not err in finding that

Petitioner committed another crime while she was on probation,

but (3) agreed with Petitioner that the court erred in denying

the Motion, because Petitioner had “satisfied the disposition of

the court” upon her discharge from probation.          Respondent thus

concurred that Petitioner was entitled to expungement of her

conviction.

                                     C.

          With respect to Petitioner’s first argument, the ICA

held that the court’s denial of Petitioner’s Motion was

consistent with the plain language of HRS § 706-622.5(4)

requiring that the movant “comply with other terms and conditions

of probation,” and that HRS § 706-630 is not in conflict with HRS

§ 706-622.5(4) because HRS § 706-630 only “governs the

probationer’s future obligations after the probation sentence has

been completed,” rather than obligations of the court in

expungement proceedings.      State v. Pali, No. CAAP-11-0000451,

2012 WL 2505516, at *1 (App. June 29, 2012) (SDO) (emphasis in

original).

          In addressing Petitioner’s second argument that her due

process rights had been violated because she did not have notice

that “her original sentence might be modified,” the ICA stated

that “[Respondent] did not seek revocation of [Petitioner]’s

probation, nor did it seek to modify its terms after


                                     9
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

[Petitioner]’s probation had ended.”          Id.   Further, “Petitioner

presented no authority for the proposition that [Respondent] must

raise any violation of probation for purposes of expungement, in

advance of the filing of the motion to expunge.”             Id. (emphasis

in original).

            The ICA also rejected Petitioner’s third argument,

stating that the decision of the court under HRS § 706-622.5 “did

not convert the expungement subsection into a term of her

probation nor make [her probation] subject to revocation or

modification procedures[,]” which would have resulted in a

jurisdictional defect.       Id. at *2.

            Finally, the ICA undertook a plain error review9 with

regard to the court’s finding that Petitioner had been convicted

of five offenses during her probationary period.             Id.   The ICA

noted that the court’s finding was based on prior convictions

presented by Respondent, which Petitioner failed to contradict

with evidence and effectively admitted during the proceedings.10

Id.   Thus, the ICA held that the court had not committed plain

error in finding that Petitioner had been convicted of crimes

during her probationary period, and affirmed the court’s May 11,

2011 order denying Petitioner’s Motion.           Id.



      9
            In light of our disposition, we need not discuss whether the ICA’s
so called “plain error” review was proper.

      10
            See Petitioner’s Memo in Support, quoted in part, supra.

                                       10
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

                                    III.

          Petitioner presented three questions in her

Application, namely (1) “[w]hether the ICA gravely erred in

holding that the [] court’s denial of [Petitioner]’s motion for

expungement of conviction was consistent with the plain language

of HRS § 706-622.5(4), where [Petitioner] completed substance

abuse treatment and was successfully discharged from

probation[;]” (2) “[w]hether the ICA gravely erred in rejecting

[Petitioner]’s due process challenge and whether such holding is

obviously inconsistent with the ICA decision in State v. Johnson,

92 Hawai#i 36, 986 P.2d 987 (App. 1999)[;]” and (3) “[w]hether the

ICA gravely erred in rejecting [Petitioner]’s challenge to the []

court's jurisdiction to address probation violations after the

probation period had lapsed and whether such holding is obviously

inconsistent with the ICA decision in State v. Asuncion, 120

Hawai#i 312, 205 P.3d 577 (App. 2009).”        On October 8, 2012,

Respondent filed a Response to Petitioner’s Application

(Response).

                                    IV.

          The purpose of Act 161, S.L.H. 2002, which enacted HRS

§ 706-622.5, is “to require first time non-violent drug

offenders, . . . to be sentenced to undergo and complete drug

treatment instead of incarceration.”        2002 Haw. Sess. Laws Act

161, § 1 at 571.    The 2002 Conference Committee Report declares


                                     11
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

that the statute was designed to “approach[] crime as being the

result of addiction that is treatable,” and therefore, “to

promote treatment of nonviolent substance abuse offenders, rather

than incarceration.”     Conf. Comm. Rep. No. 96-02, in 2002 Senate

Journal, at 987, in 2002 House Journal, at 1796.           This objective

is designed to help the individual avoid the negative effects of

incarceration.    See 2002 Haw. Sess. Laws Act 161, § 1 at 569

(“Without proper treatment, an offender is at risk to continue to

be drug dependent and to commit new offenses[.]”).

           Initially it may be noted that, with respect to HRS §

706-622.5(4), “expungement of record” means “[t]he removal of a

conviction (esp. for a first offense) from a person’s criminal

record.”   Black’s Law Dictionary 662 (9th ed. 2009).           HRS § 706-

622.5(4) indicates the defendant’s record will be expunged only

for convictions that fall within the purview of HRS § 706-622.5,

specifically drug offenses prescribed by HRS § 706-622.5(1).

Thus, the expungement allowed under the statute is limited to

those felony drug convictions for which the defendant was

sentenced to probation, and will not apply to any other

conviction.

           It is plain that the expungement provision of HRS §

706-622.5(4) would enable offenders to avoid the lasting negative

effects of a criminal record stemming from a felony conviction.

For example, Petitioner’s Memo in Support alleged that a record


                                     12
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

of a felony conviction would prevent her from adopting her

granddaughter.    Generally, a felony conviction imposes

substantial disabilities on a defendant.         See, e.g., Haw. Const.

art. 2, § 2 (noting that a convicted felon cannot vote except

upon the person’s final discharge); HRS § 378-2.5 (Supp. 2011)

(indicating that an employer “may inquire about and consider an

individual's criminal conviction record concerning hiring,

termination, or the terms, conditions, or privileges of

employment” without engaging in a discriminatory practice); HRS §

612-4 (Supp. 2011) (noting that a convicted felon may not serve

on a jury); Haw. Admin. Rules (HAR) § 17-663-82 (stating that

felony convictions affect status when an individual or his or her

family is applying for public benefits).         See also State v.

Nguyen, 81 Hawai#i 279, 288, 916 P.2d 689, 698 (1996) (noting that

a criminal conviction can have collateral consequences, including

“loss of the right to vote [Haw. Const. art. 2, § 2] or [to]

travel abroad [see, e.g. 51 C.F.R. § 51.61 (2008)], loss of civil

service employment [see, e.g., HRS § 831-3.1 (Supp. 2003)], loss

of a driver’s license [HRS § 286-240 (Supp. 2006)], loss of the

right to possess firearms [HRS § 134-7(b) (Supp. 2006)] or an

undesirable discharge from the Armed Services [see, e.g., Kalista

v. Sec’y of Navy, 560 F. Supp. 608, 614 (D. Colo. 1983)].”);

David Wolitz, The Stigma of Conviction: Coram Nobis, Civil

Disabilities, and the Right to Clear One’s Name, 2009 B.Y.U. L.


                                     13
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

Rev 1277, 1315 (2009) (“The reputational consequences of

conviction are already substantial, but the ongoing explosion of

information available over the Internet[] . . . greatly

exacerbates the reputational damage of conviction.”).

                                     V.

          In her Application, Petitioner first argues that the

ICA erred when it upheld the court’s denial of the Motion

“because it appeared that [Petitioner] was convicted multiple

times for criminal offenses during her probationary period, [and

this] was consistent with the plain language of [HRS § 706-

622.5(4)].”   Pali, 2012 WL 2505516, at *1.        She maintains that

use of the term “shall” in the statute mandates that her Motion

be granted, because she had successfully completed drug treatment

and her probation term had been satisfied.

          In its Response to this court, Respondent acknowledges

that it took the same position as Petitioner with respect to

statutory interpretation in its Answering Brief to the ICA.                As

noted supra, before the ICA, Respondent acknowledged that

Petitioner had “satisfied the disposition of the court” upon her

discharge from probation and was therefore entitled to an

expungement of her conviction.       However, in its Response to the

Application, Respondent contends that HRS § 706-622.5(4) requires

that both conditions, the treatment program and the terms and

conditions of probation, must be complied with.           Further,


                                     14
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

Respondent reiterates the ICA’s statement that “HRS § 706-630

does not address the expungement of the defendant’s probation

sentence or whether the probationer complied with conditions of

probation, but instead governs the probationer’s future

obligations . . . .” (Quoting id.) (Emphasis in original.)

                                      A.

            It is well-established that the starting point for

statutory interpretation is the language of the statute, and

where such language is “plain and unambiguous, our sole duty is

to give effect to its plain and obvious meaning.”            Dejetley v.

Kaho#ohalahala, 122 Hawai#i 251, 262, 226 P.3d 421, 432 (2010)

(quoting Rees v. Carlisle, 113 Hawai#i 446, 452, 153 P.3d 1131,

1137 (2007)).     Petitioner is correct that the word “shall” in the

statute is ordinarily used to denote mandatory action.11             However,

the words “provided that” contemplate that the individual meet

the two conditions described in the statute, namely, (1)

successful completion of the substance abuse treatment and (2)

compliance with other terms and conditions of probation.              The

pivotal question presented in this case is how the court is to

determine whether the movant has “complied with other terms and

conditions of probation.”       This issue arises because although

several convictions occurred during Petitioner’s probationary



      11
            See, e.g., State v. Tierney, 127 Hawai#i 157, 169, 277 P.3d 215,
263 (2012) (“shall” characterized as mandatory language in a statute).

                                      15
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

  period, probation was not revoked and Petitioner completed her

  probationary period and was formally discharged.

                                        B.

            “Complied” in HRS § 706-622.5(4) is not a term expressly

defined in the statute, and, thus, this court “may ‘resort to legal

or other well accepted dictionaries as one way to determine the

ordinary meaning of certain terms not statutorily defined.’”              State

v. Kikuta, 125 Hawai#i 78, 96, 253 P.3d 639, 658 (2011) (quoting

State v. Kalama, 94 Hawai#i 60, 63 n.6, 8 P.3d 1224, 1227 n.6 (2000))

(citation omitted) (brackets and internal quotation marks omitted).

There are multiple dictionary definitions of “comply.”             One of the

definitions is “to complete, perform what is due[.]”            Merriam

Webster’s Collegiate Dictionary 236 (10th ed. 1993) (emphasis

added).12    It is not clear in the context of the statutory provisions

governing probation whether the term “complied” in HRS § 706-622.5 is

satisfied by the “discharge” from probation, which signifies that the

probationer has completed probation and “satisfied the disposition of

the court” under HRS § 706-630 and as reflected in the Certificate of

Discharge.

            Here, criminal violations existed and probation could have

been revoked under HRS § 706-625 (Supp. 2011), but was not.              Instead,

the defendant completed her probation period, and was released from


        12
              “Comply” can also mean “to be ceremoniously courteous[,]” or “to
  conform or adapt ones’ actions to another’s wishes, to a rule, or to
  necessity[.]” Merriam Webster’s Collegiate Dictionary 236.

                                        16
         ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

all further court obligations under HRS § 706-630 (except incidental

matters not relevant here).          Plainly, this situation was not

contemplated in HRS § 706-622.5(4) with respect to compliance with

“other terms and conditions of probation.”

               Because probation is involved, “compliance,” in HRS § 706-

622.5(4) should be construed in pari materia with other relevant

statutory provisions regarding probation.             Statutes on the same

subject matter should be construed in pari materia in order to

clarify the meaning of a term.           See State v. Kamana#o, 118 Hawai#i

210, 218, 188 P.3d 724, 732 (2008) (“[L]aws in pari materia, or upon

the same subject matter, shall be construed with reference to each

other.        What is clear in one statute may be called upon in aid to

explain what is doubtful in another.”) (internal quotation marks and

citation omitted).        HRS § 706-62513 concerns violations of probation


         13
                 HRS § 706-625 states, in relevant part:

                       (1) The court, on application of a probation officer,
                 the prosecuting attorney, the defendant, or on its own
                 motion, after a hearing, may revoke probation except as
                 provided in subsection (7), reduce or enlarge the conditions
                 of a sentence of probation, pursuant to the provisions
                 applicable to the initial setting of the conditions and the
                 provisions of section 706-627.
                       (2) The prosecuting attorney, the defendant’s
                 probation officer, and the defendant may appear in the
                 hearing to oppose or support the application, and may submit
                 evidence for the court’s consideration.
                       (3) The court shall revoke probation if the defendant
                 has inexcusably failed to comply with a substantial
                 requirement imposed as a condition of the order or has been
                 convicted of a felony. The court may revoke the suspension
                 of sentence or probation if the defendant has been convicted
                 of another crime other than a felony.
                       (4) The court may modify the requirements imposed on the
                 defendant or impose further requirements, if it finds that such an
                 action will assist the defendant in leading a law-abiding life.
                                                                         (continued...)

                                           17
          ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

and vests discretion in the court to decide what constitutes a

violation and what remedy should apply.             HRS § 706-625(1) indicates

that “[a] court, on application of a probation officer, the

prosecuting attorney, the defendant, or on its own motion, after a

hearing, may revoke probation . . . , [or] reduce or enlarge the

conditions of a sentence of probation.”             (Emphases added.)      “A court

shall revoke probation if the defendant has inexcusably failed to

comply with a substantial requirement imposed as a condition of the

order or has been convicted of a felony.”             HRS § 706-625(3).       A court

may revoke the suspension of a sentence or probation if the defendant

has been convicted of another crime other than a felony.                Id.      A

court may also “modify the requirements imposed on the defendant or

impose further requirements.”           HRS § 706-625(4).     Thus, a court has

the authority to determine, at any time during a defendant’s

probation period, whether that defendant is in compliance with the

terms and conditions of probation.              If a “court revokes probation[,]”

it “may impose on the defendant any sentence that might have been

imposed originally . . . .”          HRS § 706-625(5).

              In the instant case, the probation department was charged

with the supervision of Petitioner and determined, as indicated in

the Certificate issued pursuant to HRS § 706-630, that Petitioner

“satisfied the disposition of the court.”             See HRS § 806-73(a) (Supp.

     13
          (...continued)
                       (5) When the court revokes probation, it may impose on the
                 defendant any sentence that might have been imposed originally for
                 the crime of which the defendant was convicted. (Emphasis added).

                                           18
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

2001) (“A probation officer shall keep informed concerning the

conduct and condition of the defendant and report thereon to the

court, and shall use all suitable methods to aid the defendant and

bring about an improvement in the defendant’s conduct and

condition.”).    The probation officer or the prosecuting attorney

could have timely moved for revocation of probation before the

completion of her probationary term, see HRS § 706-625(1), but did

not.   Review of compliance with terms of probation under HRS § 706-

625, and enforcement of such terms prior to completion of probation,

then, is largely committed to the probation department, the parties,

and the court.14    As is clear in this case, neither the probation

department, the parties, nor the court objected to Petitioner’s

release from the court’s probation order, before she was discharged

from probation.

                                        C.

            Petitioner’s discharge from probation relieved her of any

further obligations to the court.        The Certificate confirmed this,

and pursuant to HRS § 706-630, it was deemed that Petitioner had

“completed the period of probation.”         Thus, she was no longer subject

to modification or revocation orders under HRS § 706-625.             Once the

probation term is completed, a court no longer has jurisdiction to

modify or revoke the defendant’s probation.          State v. Viloria, 70

       14
             Here, the convictions were not felonies, but instead misdemeanor
 convictions for fourth degree theft, OVUII, and driving without a license, and
 apparently were not viewed by the probation department or the prosecutor as
 necessitating modification or revocation of probation.

                                        19
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

Haw. 58, 60, 759 P.2d 1376, 1378 (1988).          By the time of discharge,

Petitioner had already overcome a variety of hurdles, including

meeting the eligibility requirements for sentencing under HRS § 706-

622.5, completing drug treatment, and finishing her probation period.

Thus, pursuant to HRS § 706-630, as confirmed by the discharge

certificate, Petitioner had satisfied the “disposition” of the

court’s probation order, in other words, legally “complied” with the

terms and conditions of probation.           Accordingly, a court was not

authorized after probation discharge to redetermine whether

Petitioner should not have “be[en] relieved of any obligations” or

failed to “satisf[y] the disposition of the court[.]”15            HRS § 706-

630.   Upon completion of the probation term and discharge, then,

Petitioner must be deemed to have “complied with the terms and

conditions of probation” because she had “satisfied the disposition

of the court.”

           The “disposition of the court[,]” includes the terms of the

probation, which would be satisfied at the time of discharge.                 HRS §

706-630.   Having “satisfied the disposition of the court,” therefore,

a defendant is deemed to have “complied with the terms and conditions

of probation.”    This interpretation is supported by the language of



       15
             As indicated supra, a subsequent determination of non-compliance
 with probation terms and conditions after discharge would necessarily conflict
 with HRS § 706-630 and the Certificate.  Relatedly, as noted, the ICA had
 rejected Petitioner’s argument that the court’s order denying expungement
 rendered HRS § 706-630 meaningless. Pali, 2012 WL 2505516, at *1.

                                        20
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

HRS § 706-630 itself, which provides that upon termination of the

probation period or discharge, the defendant “shall have satisfied

the disposition of the court, except as to any action under this

chapter to collect unpaid fines, restitution, attorney’s fees, costs,

or interest.”   Id. (emphasis added).       These exceptions evince the

legislature’s intent that all other probation conditions, excepting

the monetary terms specifically referenced, are satisfied upon

discharge.   In Asuncion, the ICA employed this interpretation of HRS

§ 706-630, when it stated that “Asuncion’s term of probation ended

without any motion being filed to revoke Asuncion’s probation or

modify or enlarge the conditions of Asuncion’s probation,” and

therefore, “[p]ursuant to HRS § 706-630, . . . Asuncion was deemed to

have satisfied his probation sentence and was relieved of any further

obligation imposed by the terms of his probation.”           120 Hawai#i at

319, 205 P.3d at 585 (emphasis added).

          A contrary approach would have an unsettling effect on

every probation discharge.      Under Respondent’s and the ICA’s

approach, an expungement hearing would resurrect questions of

compliance that were required to be presented before and not after

discharge.   Such issues may arise years after probation discharge

inasmuch as no time limits apply to expungement proceedings.             Even if

time limits did apply, such questions would undermine the past




                                       21
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

discretion exercised by probation officers, defense attorneys,

prosecutors, and judges in allowing probation discharges, and invite

conflicting judicial determinations as to past discharges.             Re-

examination of the probation proceedings, after discharge, for

redetermination of compliance with the terms and conditions of

probation would result in intractable conflict in the law and in the

penal proceedings governing probation.        Thus, HRS § 706-622.5(4)

cannot be viewed as divorced from HRS § 706-630 or construed in

isolation, but must, under accepted statutory canons, be construed

with HRS § 706-630.

          In sum, were HRS § 706-622.5(4) read to require something

other than that the defendant had “satisfied the disposition of the

court,” an expungement hearing could potentially become a pseudo-

probation revocation hearing in which the parties could contest, and

the expungement court would determine anew, whether the defendant had

met the terms and conditions of his or her probation after discharge

had already taken place.     Consequently, a subsequent determination of

non-compliance in an HRS § 706-622.5(4) expungement hearing after

discharge would necessarily conflict with the procedures set forth in

HRS § 706-625 regarding revocation of probation, HRS § 706-630

regarding discharge, and a certificate of discharge.

                                       D.

          Treating discharge as satisfaction of the terms and


                                       22
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

conditions of probation is not inconsistent with the apparent impetus

behind the rehabilitative approach of HRS § 706-622.5.            The House

Committee Report with respect to Act 44, which amended HRS § 706-

622.5 to its current form, stated that Act 44 “[m]odif[ied] the

expungement provision that permits a first-time nonviolent drug

offender to have the conviction expunged on a one-time-only basis

upon successful completion of substance abuse treatment.”            H. Stand.

Comm. Rep. No. 495-04, in 2004 House Journal, at 1605 (emphasis

added).   By expressly specifying substance abuse treatment, see also

HRS § 706-622.5(1)-(4), as a prerequisite for expungement under HRS §

706-622.5(4), the legislature placed emphasis on this factor.                In

contrast, although probation compliance is included in the statute,

the legislative history does not mention the phrase “complied with

other terms and conditions of probation.”         An interpretation of HRS §

706-622.5 that mandates the court to grant expungement upon

successful completion of substance abuse treatment and discharge from

probation recognizes the primary objectives of the statute, as

expressed in the Committee Report.

          Under the circumstances of this case and within the

framework of the penal code provisions relating to probation, we

conclude that, consistent with HRS § 706-625(1), because Petitioner

had completed her probation term and thus “satisfied the disposition

of the court,” as provided by HRS § 706-630, she had, in effect,


                                       23
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

complied with the terms and conditions of probation for purposes of

expungement under HRS § 706-622.5(4).16

                                    VI.

            With respect to other issues raised herein, we observe that

expungement is not “automatic” pursuant to HRS § 706-622.5, as

Petitioner contends, because the court must still determine whether a

defendant successfully completed a substance abuse treatment program

and whether the defendant completed his or her probation term.               If

the defendant is discharged from probation, then the defendant has

statutorily complied with the terms and conditions of the probation

sentence.

            As noted previously, Respondent argued that both

conditions, the treatment program and the terms and conditions of

probation, must be satisfied.      However, our interpretation of HRS §

706-622.5(4) does give “legal effect” to the full text, inasmuch as


       16
             Petitioner’s second question concerns a potential violation of
 Petitioner’s due process rights resulting from the court’s “modification” of
 her probation terms and conditions when it denied her expungement motion on
 the basis of her prior convictions. She argues that she was not provided with
 notice that her original sentence would be modified at the expungement
 hearing, Respondent had a statutory burden under HRS § 706-625(3) to prove
 that her convictions amounted to “inexcusable” noncompliance with a
 “substantial” term and condition of probation, and she did not have the
 opportunity to submit evidence with respect to her past convictions.
       As decided herein, Petitioner is not subject to modification or
 revocation of her probation terms pursuant to HRS § 706-625 after completion
 of the probation term. Accordingly, during the expungement hearing, the court
 cannot, in effect, “modify” her probation terms by deciding anew whether
 compliance with terms and conditions had been met. Therefore, the expungement
 proceedings are not subject to the statutory requirements of HRS § 706-625.
 As a result, Petitioner’s due process rights would not be violated, because,
 as held herein, the court does not apply the burden of proof or procedural
 requirements set forth in HRS § 706-625 in expungement proceedings.

                                       24
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

“complied with other terms and conditions” indicates that a defendant

may file a motion for expungement after his or her probation period

has been completed and he or she has been discharged.

            Respondent also contended that the phrase, “[t]he court may

require other terms and conditions of probation,” in the “first-time

drug offender” statute, at HRS § 706-622.5(2), indicates that the

court should conduct an independent review of whether the defendant

complied with those terms and conditions, following discharge.

However, this statutory phrase does not support Respondent’s

position.    HRS § 706-622.5(2) states in its entirety,
                  (2) A person eligible under subsection (1) may be
            sentenced to probation to undergo and complete a substance
            abuse treatment program if the court determines that the
            person can benefit from substance abuse treatment and,
            notwithstanding that the person would be subject to
            sentencing as a repeat offender under section 706-606.5,
            the person should not be incarcerated to protect the
            public. If the person fails to complete the substance
            abuse treatment program and the court determines that the
            person cannot benefit from any other suitable substance
            abuse treatment program, the person shall be subject to
            sentencing under the applicable section under this part.
            As a condition of probation under this subsection, the
            court may direct the person to undergo and complete
            substance abuse treatment under the supervision of the drug
            court if the person has a history of relapse in treatment
            programs. The court may require other terms and conditions
            of probation, including requiring that the person
            contribute to the cost of the substance abuse treatment
            program, comply with deadlines for entering into the
            substance abuse treatment program, and reside in a secure
            drug treatment facility.

(Emphases added.)

            Thus, HRS 706-622.5(2) merely describes the options,

including drug court, that may be considered by the court in

sentencing a first or second time offender to probation, in addition

                                        25
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

to the requirement of completing a drug treatment program.             “[O]ther

terms and conditions of probation” may be imposed, as they were

imposed in the instant case.       HRS § 706-622.5(2).      But, as noted

supra, once probation is completed and the defendant discharged, the

defendant “shall be relieved of any obligations imposed by the

[probationary] order of the court and shall have satisfied the

disposition of the court[,]” HRS § 706-630, and this determination

cannot be undermined by a subsequent post-probation hearing on

expungement.

            Finally, the ICA’s construction of HRS § 706-630 as

governing only post probation obligations is incorrect insofar as it

de-emphasizes the central tenet of the statute.           That tenet is that

upon discharge, the defendant is deemed to have satisfied the

disposition of the court order of probation, and except for

incidental obligations, is no longer under any obligation that was

“imposed” by the court.17     HRS § 706-630.


       17
             Petitioner’s third question concerning the court’s lack of
 jurisdiction is based on Asuncion, 120 Hawai#i at 329, 205 P.3d at 594, in
 which the ICA held that the circuit court “no longer had jurisdiction to
 revoke [the defendant’s] probation or modify or enlarge its terms,” because
 the State failed to take any action to modify the terms of the defendant’s
 probation before she completed the probation period. Likewise, in Johnson, a
 court incorrectly sought to modify the defendant’s original sentence in the
 form of a free-standing restitution order that imposed additional monetary
 obligations on the defendant. 92 Hawai#i at 43, 986 P.2d at 987.
       However, because under our view, completion of and discharge from
 probation cannot be subsequently reexamined, Petitioner is not adversely
 affected in the expungement proceeding. Petitioner would be in the same
 position as she was in before she filed the Motion.
       Our holding is consistent with Asuncion, on the principle that once the
 defendant has completed his or her probation, the court no longer has
                                                                     (continued...)

                                       26
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***

                                      VII.

          Based on the foregoing, we vacate the ICA’s July 26, 2012

judgment and the court’s May 11, 2011 order denying Petitioner’s

Motion, and remand the case to the court with instructions to enter

an order granting the Motion.

Summer M.M. Kupau,                   /s/ Simeon R. Acoba, Jr.
for petitioner
                                     /s/ Sabrina S. McKenna
Artemio C. Baxa,
for respondent                       /s/ Richard W. Pollack




     17
        (...continued)
 jurisdiction to, in effect, modify the probation terms or revoke the
 defendant’s probation sentence. 120 Hawai#i at 329, 205 P.3d at 594.
 Asuncion pointed out that “the State failed to take any steps during
 Asuncion’s probation” (emphasis added), but instead initiated proceedings to
 punish the defendant for a probation violation after the completion of his
 probation term. Id. In this case, on the other hand, Petitioner requested
 the court for an order of expungement, and the court was vested with
 jurisdiction to decide the Motion, because, as we hold herein, a modification
 or revocation of Petitioner’s probation is not involved.

                                       27